ACCEPTED
                                                                         06-16-00023-CR
                                                              SIXTH COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                     7/1/2016 2:41:15 PM
                                                                        DEBBIE AUTREY
                                                                                  CLERK

                     No.    06-16-00023-CR

                IN The Sixth Court of Appeals           FILED IN
                                                 6th COURT OF APPEALS
                                                   TEXARKANA, TEXAS
                         Texarkana, Texas        7/1/2016 2:41:15 PM
                                                     DEBBIE AUTREY
                                                         Clerk

                         JOEY HUDDLESTON,

                                             Appellant,
                                V.

                     THE STATE OF TEXAS,

                                             Appellee.


     Appellant’s Unopposed First Motion for Extension of

               Time to File Appellant’s Brief


TO THE HONORABLE SIXTH COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), the

Appellant, Joey Huddleston, files this Unopposed First

Motion to Extend Time to File Appellant’s Brief.

      Appellant’s opening brief was originally due on July

6,    2016.    Counsel    for   Appellant   requests   a   30-day

extension of time to file its brief, making the brief due

on August 5th, 2016.
    Counsel   for   Appellant   relies   on   the   following

reasons, in addition to the routine matters that counsel

must attend to in daily practice, to explain the need for

the requested extension:

    Counsel has an unusually high number of cases
    set on a felony trial/status docket in the 188th
    District Court of Gregg County on July 6th, 2016,
    which is the current due date for Appellant’s
    Brief. The cause numbers set on that docket are
    as   follows:   45,060-A;  45,316-A;   45,364-A;
    45,426-A; 45,536-A; 45,592-A; 45,613-A; 45,722-
    A; 47,734-A; and 45752-A. Counsel has had to
    spend a considerable amount of time visiting
    with these Defendants and preparing for their
    upcoming trials and pretrial matters. Counsel
    also was recently appointed to represent an
    individual accused of murder (among the usual
    court appointments), and Counsel has had to
    expend an unexpectedly large amount of time
    dealing with that case. Also, Counsel had hoped
    to spend some personal time with his family over
    the July 4th holiday weekend.
    Counsel for Appellant seeks this extension of time

to be able to prepare a cogent and succinct brief to aid

this Court in its analysis of the issues presented.      This

request is not sought for delay but so that justice may

be done.
    The undersigned has conferred with opposing counsel, and

opposing counsel has indicated that his client does not oppose

this motion.

    All facts recited in this motion are within the

personal knowledge of the counsel signing this motion,

therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

                     PRAYER FOR RELIEF

    For the reasons set forth above, Appellant requests

that this Court grant this Unopposed First Motion to

Extend Time to File Appellant’s Brief and extend the

Deadline for Filing the Appellant’s Brief up to and

including August 5th, 2016.    Appellant requests all

other relief to which it may be entitled.

                            Respectfully submitted,
                            /s/Jeff T. Jackson__
                            Jeff T. Jackson
                            SBOT No. 24069976
                            736-A Hwy 259 N.
                            Kilgore, TX 75662
                            Phone:    903-654-3362
                            Fax:      817-887-4333
                            Attorney for Appellant,
                              Joey Huddleston




                CERTIFICATE OF SERVICE

    Pursuant to Tex. R. App. P. 9.5, I certify that on

July 1, 2016, a copy of this motion was served      on

Appellee’s counsel by e-File systems and email.


                         /s/Jeff T. Jackson__
                         Jeff T. Jackson